F|LED

UNITED STATES DISTRICT COURT  1 6 2009
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : NANC¥  CLERK
v.  Criminal Acti0n No.: 99-0134 (RMU)
ELLIS SAWYER, III, z
Defendant.
ORDER ADOPTING REPORT AND RECOMMENDATION
This case comes before the court upon the receipt of a Report and Recommendation,
dated September 24, 2009, from Magistrate Judge John M. Facciola, recommending that the
court find that the defendant violated the conditions of his supervised release as alleged, that his
tenn of supervised release be revoked and that the defendant be sentenced to the low end of the
guidelines range of thirty-three (33) months. N0 objections to the Magistrate Judge’s Report and
Recommendation have been received by the court.
Accordingly, it is this 16th day of October, 2009, hereby
ORDERED that the Report and Recommendation filed September 24, 2009 in the above-
captioned case is hereby ADOPTED and the defendant’s supervised released is REVOKED;
and it is
FURTHER ORDERED that the defendant is SENTENCED to a term of imprisonment
of thirty-three (33) months.

SO ORDERED.

mm

\JRicardo M. Urbina
United States District Judge